OD.OM, J.
.This is. an appeal from an order...for executory process, .signed by a judge of the-Ninth Judicial-District Court-of Louisiana in and for the - Parish of Rapides.
The order was signed • by the judge on January 14, 1926. Defendant subsequently appealed from the order, setting up as ground for the appeal that the judge did not have presented to him sufficient evidence on which to 'base' the order.
OPINION
Plaintiff alléged' that he was the holder and owner of a certain promissory note made and signed by defendant for the sum of $300.00, which said note was secured by vendor’s' mortgage on certain property which was described in the petition. He attached the note sued on .to the petition but did not attach thereto or produce a certified copy of the mortgage alleged upon and did not allege that the mortgage was recorded in the mortgage records of Rapides parish.
When this case was presented, it was conceded by counsel for plaintiff that a certified copy of the mortgage should have been presented to the judge and that it should have been alleged and shown that the mortgage was duly recorded as provided by law.
It therefore follows that the order for executory process must be set aside.
For the reasons assigned, it is therefore ordered, adjudged and decreed that the order appealed from be annulled and set aside and that the executory proceeding be dismissed as in case of non-suit.
All . costs to be paid by plaintiff, appellee.